UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 12-6472


GEORGE MAURICE T. ADAMS,

                  Petitioner - Appellant,

          v.

ANTHONY PADULA, Warden; ALAN WILSON, Attorney General,

                  Respondents - Appellees,

          and

HENRY MCMASTER,

                  Respondent.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.   David C. Norton, District Judge.
(3:11-cv-00031-DCN)


Submitted:   January 31, 2013                 Decided:   March 8, 2013


Before NIEMEYER, DIAZ, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


George Maurice T. Adams, Appellant Pro Se. Donald John Zelenka,
Senior Assistant Attorney General, William Edgar Salter, III,
Assistant Attorney General, Columbia, South Carolina, for
Appellees.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

               George Maurice T. Adams seeks to appeal the district

court’s       order    accepting      the     recommendation       of    the    magistrate

judge and dismissing as untimely his 28 U.S.C. § 2254 (2006)

petition. *      The order is not appealable unless a circuit justice

or    judge    issues       a    certificate       of   appealability.          28    U.S.C.

§ 2253(c)(1)(A) (2006).              A certificate of appealability will not

issue       absent     “a       substantial     showing     of     the    denial      of   a

constitutional right.”              28 U.S.C. § 2253(c)(2) (2006).                When the

district court denies relief on the merits, a prisoner satisfies

this       standard    by    demonstrating         that   reasonable      jurists      would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                  Slack v. McDaniel, 529 U.S. 473,

484    (2000);       see    Miller-El    v.    Cockrell,     537    U.S.       322,   336-38

(2003).        When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a




       *
       To the extent Adams also seeks to appeal the district
court’s post-judgment order denying his motion for counsel, we
lack jurisdiction to review that order.   Adams did not file a
notice of appeal from the order denying his motion for counsel
and his informal appellate brief was not filed within the
applicable appeal period. See Smith v. Barry, 502 U.S. 244, 245
(1992) (holding that appellate brief may serve as notice of
appeal provided it otherwise complies with rules governing
proper timing and substance).



                                               3
debatable claim of the denial of a constitutional right.              Slack,

529 U.S. at 484-85.

           We have independently reviewed the record and conclude

that Adams has not made the requisite showing.               Accordingly, we

deny his motion for a certificate of appealability and dismiss

the appeal.     We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   this   court   and   argument   would   not   aid   the   decisional

process.

                                                                    DISMISSED




                                     4